DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2020, 09/01/2020 and 10/29/2020 the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
	Claims 15-28 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	Regarding claims 15 the prior art of record, taken alone or in combination, fails to teach or fairly suggest:
“A tensioning gear mechanism for tensioning a stored-energy spring of a spring-type stored-energy drive, the tensioning gear mechanism comprising: 
a tensioning wheel coupled to the stored-energy spring; 
an intermediate shaft coupled to said tensioning wheel; 
an intermediate wheel capable of being driven by a tensioning motor; 
a freewheel coupled to said intermediate wheel; 
a locking mechanism for separable locking of said tensioning wheel in a tensioned state of the stored-energy spring; 
a claw coupling having a first coupling jaw coupled to said intermediate shaft in a torsion-resistant manner, and a second coupling jaw connected to said freewheel; 
a synchronizer ring disposed between said first and second coupling jaws and coupled to said first coupling jaw in torsion-resistant manner; 
said first coupling jaw being displaceable, parallel to a longitudinal axis of said intermediate shaft, between a first end position, in which said first coupling jaw abuts said second coupling jaw and which it assumes in a course of the tensioning of the stored-energy spring, and a second end position, in which said first coupling jaw has been separated from said second coupling jaw and which it assumes in the tensioned state of the stored-energy spring; and 
said synchronizer ring is pressed against said second coupling jaw when said first coupling jaw is moving from the second end position into the first end position.”
Regarding claims 28 the prior art of record, taken alone or in combination, fails to teach or fairly suggest:
“A spring-type stored-energy drive, comprising: 
a stored energy spring; and 
a tensioning gear mechanism, containing: 
a tensioning wheel coupled to said stored-energy spring; 
an intermediate shaft coupled to said tensioning wheel; 
an intermediate wheel capable of being driven by a tensioning motor; 
a freewheel coupled to said intermediate wheel; 

a claw coupling with a first coupling jaw coupled to said intermediate shaft in a torsion-resistant manner, with a second coupling jaw connected to said freewheel; 
a synchronizer ring disposed between said first and second coupling jaws and coupled to said first coupling jaw in torsion-resistant manner; 
said first coupling jaw being displaceable, parallel to a longitudinal axis of said intermediate shaft, between a first end position, in which said first coupling jaw abuts said second coupling jaw and which it assumes in a course of the tensioning of said stored-energy spring, and a second end position, in which said first coupling jaw has been separated from said second coupling jaw and which it assumes in the tensioned state of said stored-energy spring; and 
said synchronizer ring is pressed against said second coupling jaw when said first coupling jaw is moving from the second end position into the first end position.”
Relevant Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Bartz et al. (DE102014224405) teaches a tensioning gear mechanism for tensioning a stored-energy spring of a spring-type stored-energy drive (see par. [0046-0047]), the tensioning gear mechanism comprising: 

an intermediate shaft (fig. 1: 1) coupled to said tensioning wheel (8), (see figure 1); 
an intermediate wheel (fig. 1: 11) capable of being driven by a tensioning motor (fig. 16), (see figure 1 and par. [0047]); 
a freewheel (fig. 6: 17, 18, 19) coupled to said intermediate wheel (11), (see figure 6 and par. [0052-0054]); 
a locking mechanism for separable locking of said tensioning wheel in a tensioned state of the stored-energy spring (see par. [0057]). 
However, Bartz fails to teach a claw coupling having a first coupling jaw coupled to said intermediate shaft in a torsion-resistant manner, and a second coupling jaw connected to said freewheel; 
a synchronizer ring disposed between said first and second coupling jaws and coupled to said first coupling jaw in torsion-resistant manner; 
said first coupling jaw being displaceable, parallel to a longitudinal axis of said intermediate shaft, between a first end position, in which said first coupling jaw abuts said second coupling jaw and which it assumes in a course of the tensioning of the stored-energy spring, and a second end position, in which said first coupling jaw has been separated from said second coupling jaw and which it assumes in the tensioned state of the stored-energy spring; and 

Claims 16-27 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836